DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 52-63 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 52-63 are directed to collecting and analyzing information (see Electric Power Group, LLC v. Alston S.A., Alstom Grid INC., Psymetrix LTD., Alstom Limited, 2015-1778).  In regards to step 2A, the claims are clearly focused on the combination of those abstract-idea processes.  The advance they purport to make is a process of gathering and analyzing information of a specified content and not any particular assuredly inventive technology directed to an abstract idea.  The claims limitations can be performed using pencil and paper (see in re Bilski).
In regards to step 2B, the claims further do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not go beyond requiring the gathering, analysis, and display of available information in a particular filed, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology.  Limiting the claims to the particular technological environment of data collection and processing, without more, insufficient to transform them into patent-eligible applications of the abstract idea at their core (see Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593).  Merely selecting information, by content or source, for collection and analysis does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.
Inquiry then must turn to any requirements for how the desired result is achieved.  In the instant application, the claims' invocation of an a processor does not transform the claimed subject matter into patent-eligible applications.  The claims at issue do not require any non-conventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection and analysis functions “on a set of generic computer components” and display devices (Bascom, 2016 WL 3514158, at *6-7).
The 2019 Patent Eligibility Guidelines (PEG) introduce Prong 2 of the Step 2A portion of the Alice/Mayo test. The independent claims in the instant application recite an apparatus, computer-readable storage device and a method for the display of supplemental content on a first or second device depending upon the level of a user’s engagement.  Based on control of displaying supplemental content on a first or second device as a function of a threshold representative of the level of user engagement, the claims provide “an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception” as recited on slide 18 of the 2019 PEG. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 52-62 and 64-71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kehoe et al. (U.S. Patent Application Publication 2016/0082348).
Referring to claim 52, Kehoe discloses receiving a first request from a first user to display results for a tournament-style competition (see Paragraphs 0068-0069 for requesting to view a Leaderboard), wherein the first user is associated with a first profile that includes one or more competitor preferences (see Paragraphs 0072 and Paragraphs 0075-0079). 
Kehoe also discloses that in response to receiving the first request: accessing the first profile and determining the one or more competitor preferences identified in the first profile (see Paragraph 0072 for using the requesting user’s profile/preferences to filter and display a Leaderboard according to the user’s profile preference).
Kehoe also discloses generating for display, a first set of results, from the results for the tournament-style competition, wherein the first set of results omit results associated with the one or more competitor based on the preferences identified in the first profile (see Paragraph 0072 for the Leaderboard being determined based on a first requesting user’s profile/preferences, which therefore omit a Leaderboard generated for a second requesting user based on the second user’s profile/preferences and further note Paragraph 0093 for multiple users playing multiple different games and displaying a different Leaderboard for each game and representing different groups of users using the filters noted in Paragraph 0072). 
Kehoe also discloses receiving a second request from a second user to display results for the tournament-style competition, wherein the second user is associated with a second profile that includes one or more competitor preferences (see Paragraph 0072 for using the requesting user’s profile/preferences to filter and display a Leaderboard according to the user’s profile preference and Paragraph 0093 for multiple users playing multiple different games and requesting to display a different Leaderboard for each game). 
Kehoe also discloses that in response to receiving the second request: accessing the second profile and determining the one or more competitor preferences identified in the second profile (see Paragraph 0072 for the Leaderboard being determined based on a second requesting user’s profile/preferences and further note Paragraph 0093 for multiple users playing multiple different games and displaying a different Leaderboard for each game).
Kehoe also discloses generating for display, a second set of results, from the results for the tournament-style competition, wherein the second set of results omit results associated with the one or more competitor based on the preferences identified in the second profile, wherein the second set of results relate to a different set of the one or more competitor than the first set of results (see Paragraph 0072 for the Leaderboard being determined based on a second requesting user’s profile/preferences, which therefore omit a Leaderboard generated for the first requesting user and further note Paragraph 0093 for displaying a different Leaderboard for each game and representing different groups of users using the filters noted in Paragraph 0072).

Referring to claim 53, Kehoe also discloses that in response to receiving the first request, determining the competitor preference based on a location of the first user (see Paragraph 0072 for Leaderboard preferences corresponding to country, state, city or zip code).

Referring to claim 54, Kehoe also discloses determining demographic information relating to the first user (see Paragraphs 0075-0077).
	Kehoe also discloses determining a sports team located within the demographic region based on determined demographic information of the first user (see Paragraphs 0076 and 0160).
Kehoe also discloses associating the sports team with the first request (see Paragraph 0072 for generating the leaderboard based on the user’s demographics including a favorite team).

Referring to claim 55, Kehoe also discloses that the demographic information is selected from a group consisting of first’s user’s residence, first user’s place of birth, and educational institution attended by the first user (see Paragraph 0160 for the profile including hometown information and Paragraphs 0072 and 0076 for the user profile including zip code and neighborhood information).

Referring to claim 56, Kehoe also discloses identifying a sports team based on the first user’s consumption pattern and associating the sports team with the first request (see Paragraph 0158 for generating a Leaderboard based on profile affiliations, wherein Paragraph 0074 for a profile including user’s consumption pattern/data). 

Referring to claim 57, Kehoe discloses visually distinguishing the display of the first set of results from the display of the second set of results (see Paragraph 0072 for generating the Leaderboard according to the user’s profile/preferences).

Referring to claim 58, Kehoe also discloses the first request relates to a request to display results for a specific competitor of the tournament-style competition (see Paragraphs 0066 and 0090).

Referring to claim 59, Kehoe also discloses that the second request relates to a request to display results for a competitor of the tournament-style competition that is separate from the competitor requested in the first request (see Paragraph 0072 for using the requesting user’s profile/preferences to filter and display a Leaderboard according to the user’s profile preference and Paragraph 0093 for multiple users playing multiple different games and requesting to display a different Leaderboard for each game, therefore multiple users can request to display a Leaderboard according to that user’s profile/preferences).

Referring to claim 60, Kehoe also discloses that the first set of results from the tournament-style competition are displayed in an elimination style bracket (see Paragraph 0092 for the game being an NCAA basketball tournament style bracket-style game, which is an elimination style bracket, as defined by Applicant’s own specification of the instant application).

Referring to claim 61, Kehoe also discloses that the preference identified in the first profile comprises a preference to display only those results relating to the tournament-style competition for which an associated media asset has been consumed by the first user (see Paragraphs 0076, 0091 and 0150 for the user demographics that are contained in the user profile containing data that identifies ads viewed by the user).

Referring to claim 62, Kehoe also discloses that the preference identified in the first profile comprises a preference to not display results relating to the tournament-style competition for which an associated media asset has not been consumed by the first user (see Paragraph 0096 for allowing a user to remove a game from selection and Paragraph 0103 for allowing a user to pay a fee to remove advertisement from the displayed game).

Referring to claims 64-71, see the rejection of claims 52-57 and 60-61, respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Kehoe et al. (U.S. Patent Application Publication 2016/0082348).
Referring to claim 63, Kehoe also discloses associating the user associated with first profile as a family member of a user associated with the second profile.
	The Examiner takes Official Notice that a user profile can identify a family member of a user associated with a second profile.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the user profile data, as taught by Kehoe, using the family member user profile data, as taught by the Examiner’s statement of Official Notice, for the purpose of allowing a system to determine which family member is currently watching media content and tailoring the content based on the determined family member.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


April 5, 2022